Exhibit 10.15

March 19, 2007

FMC Technologies, Inc.

200 East Randolph Drive

Chicago, Illinois 606101

Attn: Mr. Joseph J. Meyer, Director, Treasury Operations

 

  Re: Uncommitted Line of Credit

Ladies and Gentlemen:

We are pleased to advise you that WELLS FARGO BANK, N.A. (the “Lender”) has
established for FMC TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”),
an uncommitted line of credit with aggregate advances (“Loans”) outstanding
thereunder not at any time to exceed $100,000,000. Terms not defined herein have
the meanings set forth in the Credit Agreements or otherwise assigned to them in
Exhibit A hereto. The terms and conditions of the line of credit are as follows:

 

1. The Facility.

 

  (a) All Loans under this line of credit shall be at the sole discretion of the
Lender. This letter is not a commitment by the Lender to extend credit.

 

  (b) The Borrower may request that Loans be (i) made as or converted to Base
Rate Loans by irrevocable notice to be received by the Lender not later than
12:00 noon on the Business Day of the borrowing or conversion, or (ii) made or
continued as, or converted to, Eurodollar Rate Loans by irrevocable notice to be
received by the Lender not later than 11:00 a.m. three Business Days prior to
the Business Day of the borrowing, continuation or conversion. If the Borrower
fails to give a notice of conversion or continuation prior to the end of any
Interest Period in respect of any Eurodollar Rate Loan, the Borrower shall be
deemed to have requested that such Loan be converted to a Base Rate Loan on the
last day of the applicable Interest Period. If the Borrower requests that a Loan
be continued as or converted to a Eurodollar Rate Loan, but fails to specify an
Interest Period with respect thereto, the Borrower shall be deemed to have
selected an Interest Period of one month. Notices pursuant to this Paragraph
1(b) may be given by telephone or electronic mail if promptly confirmed in
writing. Each notice of borrowing, continuation or conversion shall be
substantially in the form of Exhibit B.

Each Eurodollar Rate Loan shall be in a principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $500,000. There shall not be more than five
(5) different Interest Periods in effect at any time.

 



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  2

 

  (c) At the option of the Borrower, Loans shall bear interest at a rate per
annum equal to (i) the Eurodollar Rate plus 0.65%; or (ii) the Base Rate minus
1.00%. Interest on Base Rate Loans shall be calculated on the basis of a year of
365 or 366 days and actual days elapsed. All other interest hereunder shall be
calculated on the basis of a year of 360 days and actual days elapsed.

The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Loan to a Base Rate Loan; (ii) for Base Rate Loans, on the
last Business Day of each calendar quarter; and (iii) for all Loans, on the
Maturity Date.

While any Event of Default exists, the Borrower shall pay, but only to the
extent permitted by law, interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Base Rate plus 2%. Accrued and unpaid
interest on past due amounts shall be payable on demand.

In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.

 

  (d) The Loans and all payments thereon shall be evidenced by the Lender’s loan
accounts and records and by a promissory note in the form of Exhibit C hereto.
Such loan accounts, records and promissory note shall be conclusive absent
manifest error of the amount of the Loans and payments thereon. Any failure to
record any Loan or payment thereon or any error in doing so shall not limit or
otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Loans.

 

  (e) The outstanding principal of each Loan shall be due and payable on demand,
or if no demand is sooner made, on the Maturity Date.

The Borrower shall make all payments required hereunder not later than 2:00 p.m.
on the date of payment in same day funds in Dollars at the office of the Lender
from time to time designated in writing.

All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes.

 

  (g) The Borrower may, upon three Business Days’ notice, in the case of
Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate Loans,
prepay Loans on any Business Day; provided that the Borrower pays all Breakage
Costs (if any) associated with such prepayment on the date of such prepayment.
Prepayments of Eurodollar Rate Loans must be accompanied by a payment of
interest on the amount so prepaid.

 



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  3

 

2. Conditions Precedent to Loans. As a condition precedent to the initial Loan
to be made hereunder, the Lender must receive the following from the Borrower in
form satisfactory to the Lender:

 

  (a) the enclosed duplicate of this Agreement duly executed and delivered on
behalf of the Borrower;

 

  (b) a certified borrowing resolution or other evidence of the Borrower’s
authority to borrow;

 

  (c) a certificate of incumbency;

 

  (d) a promissory note as contemplated in Paragraph 1(d) above; and

 

  (e) such other documents and certificates (including legal opinions) as the
Lender may reasonably request.

 

3. Representations and Warranties. The Borrower represents and warrants that:

 

  (a) It (i) is a corporation duly organized, validly existing and in good
standing under the laws of the state of its organization, (ii) has all corporate
power and all material governmental licenses, authorizations, consents and
approvals required to own or lease its assets and carry on its business and
(iii) is duly qualified as a foreign corporation and in good standing in each
jurisdiction where qualification is required by the nature of its business or
the character and location of its property, business or customers, except as to
clauses (ii) and (iii), where the failure so to qualify or to have such
licenses, authorizations, consents and approvals, in the aggregate, could not be
reasonably expected to have a Material Adverse Effect.

 

  (b) The execution, delivery and performance by the Borrower of this Agreement
and the Note are within the Borrower’s corporate power, have been duly
authorized by all necessary corporate action, require no action by or in respect
of, or filing with, any Governmental Authority and do not contravene, or
constitute a default under, any provision of applicable Law or of the
certificate of incorporation or bylaws (or other organizational documents) of
the Borrower or of any agreement, judgment, injunction, order, decree or other
instrument binding upon the Borrower which could reasonably expected to have a
Material Adverse Effect or result in or require the creation or imposition of
any Lien on any asset of the Borrower or any Subsidiary, except for a Lien
permitted under the Credit Agreements. This Agreement constitutes a legal, valid
and binding agreement of the Borrower and the Note, when executed and delivered
in accordance with this Agreement, will constitute the legal, valid and binding
obligations of the Borrower, in each case enforceable in accordance with their
respective terms, except as such enforceability may be limited by Debtor Relief
Laws.

 

  (c)

The consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
as of December 31, 2006, and the related consolidated statements of income, cash
flows and changes in stockholders’ equity for the fiscal year then ended,
reported on by KPMG



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  4

 

 

LLP, a copy of which has been delivered to the Lender, fairly present in all
material respects, in conformity with generally accepted accounting principles,
the consolidated financial position of the Borrower and its Consolidated
Subsidiaries as of such date and their consolidated results of operations, cash
flows and changes in stockholders’ equity for such fiscal year. There has been
no change since December 31, 2006 which has had or could be reasonably excepted
to have a Material Adverse Effect.

 

  (d) There is no action, suit, proceeding or arbitration pending against, or to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any Subsidiary before any court or arbitrator or any governmental body, agency
or official in which there is a reasonable likelihood of an adverse decision
which could reasonably be expected to have a Material Adverse Effect or which in
any manner questions the validity or enforceability of this Agreement or the
Note.

 

  (e) No Default has occurred and is continuing.

 

  (f) The proceeds of the Loans will be used solely for general corporate
purposes and in accordance with requirements of law, and will not be used,
directly or indirectly, immediately, incidentally or ultimately, to purchase or
carry margin stock (within the meaning of Regulation U of the Board of Governors
of the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

  (g) All information (other than financial projections) heretofore furnished by
the Borrower to the Lender for purposes of or in connection with this Agreement
or any transaction contemplated hereby was, and all such information hereafter
furnished by the Borrower to the Lender will be, true and accurate in every
material respect, and all financial projections concerning the Borrower and its
Subsidiaries that have been or hereafter will be furnished by the Borrower to
the Lender have been and will be prepared in good faith based on assumptions
believed by the Borrower, at the time of preparation, to be reasonable.

 

4. Events of Default. The following are “Events of Default:”

 

  (a) The Borrower fails to pay any principal of any Loan as and on the date
when due; or

 

  (b) The Borrower fails to pay any interest on any Loan within three days after
the date when due; or

 

  (c) Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower herein or in any document delivered
in connection herewith or therewith shall be incorrect or misleading when made
or deemed made; or

 

  (e) Any “Event of Default” specified in Article VIII of either Credit
Agreement occurs and is continuing.

 



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  5

 

Upon the occurrence of an Event of Default, the Lender may declare all sums
outstanding hereunder and under the Note, including all interest thereon, to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived; provided, however,
that upon the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States of
America, all sums outstanding hereunder and under the Note, including all
interest thereon, shall become and be immediately due and payable, without
notice of default, presentment or demand for payment, protest or notice of
nonpayment or dishonor, or other notices or demands of any kind or character,
all of which are hereby expressly waived.

 

5. Miscellaneous.

 

  (a) All references herein to any time of day shall mean the local (standard or
daylight, as in effect) time of Houston, Texas.

 

  (b) The Borrower shall be obligated to pay all Breakage Costs.

 

  (c) No amendment or waiver of any provision of this Agreement and no consent
by the Lender to any departure therefrom by the Borrower shall be effective
unless such amendment, waiver or consent shall be in writing and signed by the
Lender, and any such amendment, waiver or consent shall then be effective only
for the period and on the conditions and for the specific instance specified in
such writing. No failure or delay by the Lender in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other rights, power or privilege.

 

  (d) Except as otherwise expressly provided herein, notices and other
communications to each party provided for herein shall be in writing and shall
be mailed, faxed or delivered to the address, facsimile number or electronic
mail address provided from time to time by such party. All notices and other
communications shall be effective upon receipt.

All telephonic notices to and other communications with the Lender may be
recorded by the Lender, and the Borrower hereby consents to such recording.

 

  (g)

This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time (i) assign all or
any part of its rights and obligations hereunder to any other Person with the
consent of the Borrower, such consent not to be unreasonably withheld, provided
that no such consent shall be required if the assignment is to an affiliate of
the Lender or if a Default exists, and (ii) grant to any other Person
participating interests in all or part of its rights and obligations hereunder
without notice to the Borrower. The Borrower agrees to execute any documents
reasonably requested by the Lender in connection with any such assignment. All
information



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  6

 

 

provided by or on behalf of the Borrower to the Lender or its affiliates may be
furnished by the Lender to its affiliates and to any actual or proposed assignee
or participant.

 

  (h) The Borrower shall pay the Lender, on demand, all reasonable out-of-pocket
expenses and legal fees incurred by the Lender in connection with the
preparation, negotiation, execution, amendment, waiver and enforcement of this
Agreement or any instruments or agreements executed in connection herewith.

 

  (i) The Borrower shall indemnify and hold harmless the Lender, its affiliates,
and their respective partners, directors, officers, employees, agents and
advisors (collectively the “Indemnitees”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, the Note, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or the use or proposed use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto, in all cases, whether or not caused
by or arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
the Note, the transactions contemplated hereby or thereby, any Loan or the use
of the proceeds thereof. No Indemnitee shall be liable for any damages arising
from the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the transactions
contemplated hereby or thereby. The agreements in this Paragraph 5(i) shall
survive the repayment, satisfaction or discharge of all the other obligations
and liabilities of the Borrower under the Note. All amounts due under this
Paragraph 5(i) shall be payable within ten Business Days after demand therefor.

 

  (j) If any provision of this Agreement or the Note is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Agreement and the Note shall not be affected or
impaired thereby. The invalidity of a provision in a particular jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

 



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  7

 

  (k) This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.

 

  (l) THIS AGREEMENT AND THE NOTE ARE GOVERNED BY, AND SHALL BE CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS. THE BORROWER HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT AND EACH STATE COURT IN THE
CITY OF HOUSTON, TEXAS AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT. THE
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO THE BORROWER AT
ITS ADDRESS SET FORTH ABOVE. THE BORROWER IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

  (m) THE BORROWER AND THE LENDER EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

  (n) The Lender hereby notifies the Borrower that pursuant to the requirements
of the USA Patriot Act (Title III of Pub.L. 107-56 (signed into law October 26,
2001)) (the “Act”), the Lender is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow the Lender to
identify the Borrower in accordance with the Act.

 



--------------------------------------------------------------------------------

FMC Technologies, Inc.

March 19, 2007

Page  8

 

  (O) THIS AGREEMENT AND THE NOTE REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

Please indicate your acknowledgment of the foregoing by signing and returning to
the Lender the enclosed copy of this letter at the address shown on the first
page hereof.

 

WELLS FARGO BANK, N.A. By:   /S/    ERICA A. BROTHERS

Name:    Erica A. Brothers Title:   Assistant Vice President

Accepted and Agreed to as of the date first written above:

 

FMC TECHNOLOGIES, INC. By:   /S/    WILLIAM H. SCHUMANN III

Name:    William H. Schumann Title:   Executive Vice President and CFO   Date:  
03/19/2007



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

 

Base Rate:

   For any day, the rate of interest in effect for such day as publicly
announced from time to time by the Lender as its “prime rate.” Any change in the
prime rate announced by the Lender shall take effect at the opening of business
on the day specified in the public announcement of such change.

Base Rate Loan:

   A Loan bearing interest based on the Base Rate.

Breakage Costs:

   Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower to prepay,
borrow, continue or convert any Eurodollar Rate Loan on a date or in the amount
notified by the Borrower. The certificate of the Lender as to its costs of
funds, losses and expenses incurred shall be conclusive absent manifest error.

Business Day:

   Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of Texas or where the Lender’s lending office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

Credit Agreements:

   The (a) Amended and Restated Five-Year Credit Agreement, dated as of November
10, 2005, among the Borrower, the lenders party thereto and Bank of America,
N.A., as administrative agent and (b) the Five-Year Credit Agreement dated as of
November 10, 2005 among the Borrower, FMC Technologies B.V., the lenders party
thereto and Bank of America, N.A., as administrative agent, each as amended,
supplemented or otherwise modified.

Default:

   Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.

Eurodollar Rate:

  

For any Interest Period with respect to any Eurodollar Rate Loan, a rate per
annum determined pursuant to the following formula:

 

Eurodollar Rate  =                Eurodollar Base Rate            

                                1.00 – Eurodollar Reserve Percentage

 

Where,

 

-1-

Definitions



--------------------------------------------------------------------------------

   “Eurodollar Base Rate” means, for such Interest Period, the rate per annum
equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published
by Reuters (or other commercially available source providing quotations of BBA
LIBOR as designated by the Lender from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period.    “Eurodollar Reserve
Percentage” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day applicable to the Lender under regulations issued from time
to time by the Board of Governors of the Federal Reserve System for determining
the maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). Eurodollar Rate Loan:    A Loan
bearing interest based on the Eurodollar Rate. Event of Default:    Has the
meaning set forth in Paragraph 4. Interest Period:   

For each Eurodollar Rate Loan, (a) initially, the period commencing on the date
the Eurodollar Rate Loan is disbursed or converted from a Base Rate Loan and (b)
thereafter, the period commencing on the last day of the preceding Interest
Period, and, in each case, ending on the earlier of (x) the Maturity Date and
(y) one, two, three or six months thereafter, as requested by the Borrower;
provided that:

 

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day; and

 

(ii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period.

Material Adverse Effect:    An effect that results in or causes a material
adverse effect (a) on the business, financial condition or operations of the
Borrower and its Consolidated Subsidiaries, taken as a whole or (b) on the
legality, validity or enforceability of this Agreement or the Note. Maturity
Date:    September 30, 2007.

 

- 2 -

Definitions



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF LOAN NOTICE

Date:                     ,

 

To: Wells Fargo Bank, N.A.

  

1000 Louisiana, 9th Floor

   Houston, Texas 77002

   Attention: Eric R. Hollingsworth

   Facsimile: (713) 739-1087

   hollinge@wellsfargo.com

 

cc: 1740 Broadway, MAC C7300-034

   Denver, Colorado 80209

   Attn: Facsimile: (303) 863-5533

Ladies and Gentlemen:

Reference is made to that certain letter agreement dated as of March 19, 2007
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), between FMC Technologies, Inc. (the “Borrower”) and Wells
Fargo Bank, N.A. (the “Lender”).

The undersigned hereby requests (select one):

¨  A Loan                                                 ¨  A Conversion or
Continuation of a Loan

 

  1. On _______________________________ (a Business Day).

 

  2. In the amount of $_________________________.

 

  3. Comprised of ____________________________.

                                           [Type of Loan requested]

 

  4. For a Eurodollar Rate Loan: with an Interest Period of __ months.

The Borrower hereby represents and warrants to the Lender that, as of the date
of this Loan Notice and after giving effect to any new Loans being requested
hereunder, (a) the representations and warranties of the Borrower contained in
the Agreement shall be true and correct on and as of the date of such Loan and
(b) no Default shall exist, or would result from such proposed Loan.

FMC TECHNOLOGIES, INC.

By:                                      
                                        
                                                           

Name:                                     
                                        
                                                      

Title:                                     
                                        
                                                        

 

- 1 -

Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF PROMISSORY NOTE

 

$100,000,000    March 19, 2007

FOR VALUE RECEIVED, the undersigned, FMC Technologies, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of WELLS FARGO
BANK, N.A. (the “Lender”) the principal sum of One Hundred Million Dollars
($100,000,000) or, if less, the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to the letter agreement, dated as of
even date herewith (such letter agreement, as it may be amended, restated,
extended, supplemented or otherwise modified from time to time, being
hereinafter called the “Agreement”), between the Borrower and the Lender, on the
Maturity Date. The Borrower further promises to pay interest on the unpaid
principal amount of the Loans evidenced hereby from time to time at the rates,
on the dates, and otherwise as provided in the Agreement.

The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Loans and
payments thereon; provided, however, that any failure to record any Loan or
payment thereon or any error in doing so shall not limit or otherwise affect the
obligation of the Borrower to pay any amount owing with respect to the Loans.

This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Loans evidenced hereby upon
the happening of certain stated events and also for prepayments on account of
principal of the Loans prior to the maturity thereof upon the terms and
conditions therein specified.

Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note shall be governed by,
and construed in accordance with, the laws of the State of Texas.

 

FMC TECHNOLOGIES, INC.

By:                                      
                                        
                                                           

Name:                                     
                                        
                                                      

Title:                                     
                                        
                                                        

 

- 1 -

Promissory Note